Citation Nr: 1008556	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-37 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disk disease of the lumbar spine, post lumbar 
fusion with residual surgical scars (lumbar spine 
disability). 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel











INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1981 to February 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In that rating decision, 
the RO granted service connection for lumbar spine disability 
and assigned a 20 percent disability rating, effective from 
June 5, 2007.  The Veteran appealed the assigned evaluation. 


FINDING OF FACT

Throughout the entire period under appeal, the Veteran's 
lumbar spine disability has been manifested by x-ray evidence 
of degenerative joint disease, painful motion and limitation 
of motion of forward flexion to 60 degrees, with pain at zero 
degrees.  There is no evidence of ankylosis or incapacitating 
episodes due to intervertebral disc disease.


CONCLUSION OF LAW

An evaluation of in excess of 20 percent is not warranted for 
degenerative disk disease of the lumbar spine, post lumbar 
fusion with residual surgical scars.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71(a), Diagnostic Codes 5242, 5243, 7801-
7805, 7819  (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for the Veteran's lumbar spine disability. The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and the Court of Appeals for Veterans Claims (Court) have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App.112 (2007).  No additional discussion of the duty to 
notify is therefore required.

VA has a duty to assist the veteran in the development of the 
claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim. 38 U.S.C.A. § 5103A. VA obtained the 
Veteran's service medical records, VA treatment records and 
other treatment records identified by the Veteran.

VA provided the Veteran with compensation examination in 
October 2007.  In that examination report, the VA examiner 
reported the nature and severity of the Veteran's lumbar 
spine disability.  The report includes objective findings 
detailing the severity of the disorder including findings on 
range of motion testing and a discussion of when motion is 
painful.

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Increased Rating

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The Schedule for Rating Criteria mandated that disabilities 
of the spine under Diagnostic Codes 5235 to 5243 will be 
evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine.  This General Rating Formula assigns 
disability ratings with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by the residuals of the injury or 
disease.  Under this formula, a 20 percent disability rating 
is for assignment when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or with a combined range of motion not 
greater than 120 degrees or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent disability rating is for assignment 
when forward flexion of the thoracolumbar spine is 30 degrees 
or less, or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability rating is for 
assignment upon a showing of unfavorable ankylosis of the 
entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation. The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The Board 
must also consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability rating for a disability using the limitation of 
motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The criteria for Intervertebral Disc Syndrome (IVDS) also 
potentially apply. Under the rating criteria, IVDS may be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or otherwise based upon the frequency 
and severity of its incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  
The specific formula for IVDS provides: If there are 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks, a 10 percent rating is warranted; 
if at least 2 weeks but less than 4 weeks, a 20 percent 
rating; if at least 4 weeks but less than 6 weeks, a 40 
percent rating is warranted; and where there are 
incapacitating episodes with a total duration of at least 6 
weeks during the past 12 months, the assignment of a maximum 
60 percent rating is warranted.  Note (1) to the rating 
criteria provides that an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. § 3.102.

Here, a review of the evidence show that the Veteran 
complained of low back pain while he was in the service.  The 
post-service treatment records show that the Veteran had 
degenerative disk disease with moderate to severe spinal 
stenosis and a disc herniation at L4-5.  See the report of an 
August 1999 MRI of the lumbar spine.  In October 1999, the 
Veteran underwent lumbar spine fusion surgery.  Additional 
treatment records show that the Veteran continue to have 
chronic low back pain and he experienced muscles spasms in 
his low back and weakness down with left leg.  In several of 
treatment records, it was noted that the Veteran could not 
return to work because of his low back problems.  None of the 
treatment records showed the Veteran required physician-
prescribed bed rest for any period 

In an April 2005 private treatment record from Dr. T. J. 
Ellis, it was observed that the Veteran has difficulty with 
prolonged sitting, standing, and he has significant 
restrictions with lifting.  Dr. Ellis opined that the Veteran 
could not return to work because of his inability to do any 
repetitive lifting and the risk of re-injury. 

A review of the claims folder also shows that the Veteran 
receives Social Security disability benefits for his lumbar 
spine disability.  The records from the Social Security 
Administration show that the Veteran had been employed as a 
shipping receiver and a truck driver, and that his 
occupations required him to lift and to carry boxes.  The SSA 
records also include a January 2007 and a March 2007 
evaluation reports.  In these evaluation reports, the SSA 
examiner noted that the Veteran complained of low back pain, 
numbness in his legs and difficulty with standing and 
walking.  On physical examination, the SSA examiner observed 
the Veteran had negative straight leg raise test, he had a 
gait favoring his left leg and he was able to bend 90 degrees 
at the waist.  There was no evidence of muscle atrophy, bony 
pain or muscle spasms.  It was noted that the Veteran had 
strength and sensation intact in all his extremities.  

In July 2007, the Veteran was afforded a VA examination in 
conjunction with his claim.  In the VA examination report, 
the examiner noted that the Veteran complained of chronic low 
back pain, weakness, and numbness and pain down his left leg.  
The Veteran denied any bowel or bladder dysfunction.  The 
examiner did not record any history of incapacitating 
episode. 

On physical examination, the July 2007 examiner observed that 
the Veteran had a disfiguring surgical scar on his low back 
that measured seven by one centimeters.  The scar was level, 
tender, and hyperpigmented.  There was no evidence of 
ulceration, adherence, instability, inflammation, edema, 
keloid or abnormal texture.  The examiner reported that the 
Veteran had a normal gait.  There was evidence of muscle 
spasm and tenderness in the low back on the left side.  
Straight leg raise was negative. There was no ankylosis of 
the spine.  Range of motion consisted of forward flexion to 
60 degrees with pain at zero, extension to zero degrees with 
pain, right and left lateral flexion to 30 degrees with pain, 
and left and right rotation to 30 degrees with pain.  There 
was increased pain with repetitive motion, but there was no 
additional limitation of motion.  Inspection of the spine 
revealed normal head position with symmetry in appearance.  
There was symmetry of spinal motion with normal curvatures of 
the spine.  There was evidence of intervertebral disk disease 
of S1.  The diagnosis was degenerative disk disease of the 
lumbar spine, status post lumbar fusion with residual scars. 

The Board has reviewed these findings and concludes that a 20 
percent rating remains the proper disability evaluation for 
the Veteran's lumbar spine disability. 

The relevant rating criteria first and foremost involve the 
General Rating Formula for disorders of the spine.  Pursuant 
to that criteria the next higher available             40 
percent rating would require evidence of either limitation on 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or, favorable ankylosis of the entire thoracolumbar 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  In this 
instance, neither is shown.  The Veteran has retained at 
least some degree of mobility in the thoracolumbar spine, and 
therefore does not manifest ankylosis of any form.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski,  3 Vet. App. 259 (1992), (both indicating that 
ankylosis is complete immobility of the joint in a fixed 
position, either favorable or unfavorable).  Nor does the 
Veteran's limitation of motion in his thoracolumbar more 
closely approximate the finding of ankylosis as the Veteran 
has retained significant degree of mobility of the spine. 

The July 2007 VA examination report shows the Veteran had 
forward flexion to 60 degrees.  Although the examiner noted 
that the Veteran first experienced pain at zero degrees of 
forward flexion, it is noted that there was no additional 
loss of motion when taking into account functional loss due 
to weakness, tenderness, fatigue, repetitive use or other 
factors.  Moreover, even when considering the Veteran's 
forward flexion as zero degrees, he still has a combined 
rating of 120 degrees, well beyond a minimal degree of motion 
to approximate any form of ankylosis.  Even after considering 
the impact of pain and similar practical limitations upon 
joint functionality, the Veteran has greater retained 
mobility of the spine than would otherwise approach the 
severity required to warrant assignment of a 40 percent 
rating.  It follows that the objective criteria for 
disability evaluation based upon limitation of motion does 
not show entitlement to a higher rating than the existing 20 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5242.  

There is also the matter of potential application of the 
criteria for IVDS, given that there is an existing diagnosis 
of lumbar disc disease and a positive finding of 
intervertebral disk disease of S1, however, this does not 
warrant any increased evaluation. The rating formula for IVDS 
under Diagnostic Code 5243 is premised upon the frequency and 
severity of incapacitating episodes, and the Veteran is not 
shown to have had the requisite incapacitating episodes for a 
rating above 20 percent.  While he denotes symptomatology of 
some measurable level of severity, there is no mention or 
suggestion of incapacitating episodes in the form of 
physician prescribed periods of bedrest.  In order to warrant 
a higher rating of 40 percent for IVDS, there must be 
evidence of at least a total of four weeks but less than six 
weeks of incapacitating episodes.  Here, the record does not 
show the Veteran has had any physician prescribed periods of 
bed rest, and the Veteran has not asserted he has had at 
least four such episodes. 

Accordingly, a 20 percent disability rating remains the 
proper evaluation for the Veteran's service-connected lumbar 
spine disability under the rating schedule.  There is 
likewise no basis to assign any staged ratings during the 
time period under consideration; there has been no graduated 
increase in severity of symptomatology at any point.  38 
C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  The Veteran's 
symptoms have been consistently maintained at the 20 percent 
level.  Should the Veteran's disability picture change in the 
future, he may be assigned a higher rating.  See 38 C.F.R. § 
4.1.

In addition, the medical evidence of record does not support 
a separate compensable rating for residual of surgical scars.  
Of note, there is no basis for a compensable disability 
rating for the associated scar, given the small size, and 
lack of evidence of any relevant symptomatology such as 
causing limited motion or function of affected part, or  
instability, or pain.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805.

The Board has also considered the application of extra-
schedular rating in this case under 38 C.F.R. § 3.321(b)(1).  
The Veteran asserts that his lumbar spine disability has 
interfered with his ability to maintain employment. The SSA 
records show that the Veteran was previously employed as 
truck driver and shipment receiver, which required him to 
lift boxes.  The record contains several medical statements 
that the Veteran is unable to work because he cannot lift due 
to his lumbar spine disability. 

Although Veteran's disability causes him some functional 
impairment, the evidence of records does not show lumbar 
spine disability has necessitated frequent periods of 
hospitalization, or resulted in marked interference with 
Veteran's employment beyond that interference contemplated by 
the assigned evaluation.  It is noted that the Veteran was 
found disabled due to lumbar spine disability under SSA laws 
and regulations.  The Board notes that VA is not constrained 
in the determination of its decision by any findings 
contained in an SSA decision.  See, e.g., Faust v. West, 13 
Vet. App. 342, 356 (2000).  The Board considers SSA's 
determination, but it is not dispositive as to the whether 
the Veteran is entitled to a referral for extra-schedular 
ratings. The evidence of record does not show that the 
Veteran is incapable of less rigorous or more sedentary 
employment that would not require him to lift boxes.   

The Board finds that the impairment resulting from the 
Veteran's lumbar spine disability is appropriately 
compensated by the currently assigned schedular ratings. 
 Referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is thus not 
warranted. See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Based on the forgoing, the Board is denying the claim for an 
initial increased rating in excess of 20 percent for 
degenerative disk disease of the lumbar spine, post lumbar 
fusion with residual surgical scars.  The preponderance of 
the evidence is against the claim, and under these 
circumstances, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).   



ORDER

Entitlement to an initial rating in excess of 20 percent for 
degenerative disk disease of the lumbar spine, post lumbar 
fusion with residual surgical scars (lumbar spine 
disability), is denied.




____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


